Citation Nr: 1204578	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-26 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to January 1969 and from December 1972 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, Georgia.  In October 2011, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Since the last supplemental statement of the case (SSOC), additional evidence has been received, without a waiver, in the form of medical records.  Normally, absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, the records pertain to treatment for hepatitis B and are, thus, not pertinent to the issues on appeal.  Consequently, a remand is not necessary.

The Board also observes that, in February 2009, the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms that the claimant describes, and the information that the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but 


for the affliction (symptoms) that his mental condition, whatever it is, causes him/her.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, post-service medical records show that the Veteran has been diagnosed with PTSD and a depressive disorder.  Thus, in accordance with Clemons, the Board has recharacterized the issue on appeal (as is set forth on the preceding title page) to include all psychiatric disorders with which the Veteran has been diagnosed.


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides in service.

2.  At no time during the appeal period has a skin disorder been diagnosed.  

3.  The Veteran did not serve in combat.  

4.  The Veteran's claimed in-service stressor of a military sexual assault is not corroborated by supporting evidence.  

5.  A psychiatric disorder, to include PTSD and a depressive disorder, was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  A psychiatric disorder, to include PTSD and a depressive disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.1756(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, pre-decisional notice letters in April 2005, August 2005, and January 2006 complied with VA's duty to notify the Veteran with regards to the issues on appeal.  Specifically, these letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Board acknowledges that the Veteran was not notified of the manner in which disability ratings and effective dates are assigned.  However, because the Board has concluded that the preponderance of the evidence is against the service connection claims on appeal, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, and post-service medical records.  The Board observes that the record was held open for 60 days following the October 2011 hearing for the Veteran to submit additional evidence.  However, no additional evidence has been received following the hearing.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

The Board finds that medical opinions on the questions of service connection for a skin disorder and a psychiatric disorder, to include PTSD and a depressive disorder, are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but does:  1) contain competent evidence of diagnosed disability or symptoms of disability, 2) establish that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicate that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service, has a current skin disorder, or that any currently diagnosed psychiatric disorder is related to his military service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Further, VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2011).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Previously, the diseases for which service connection may be presumed to be due to an association with herbicide agents included AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Further, Note 2 under 38 C.F.R. § 3.309(e) states that, for the purposes of that section, "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset." 

Recently, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."   

Because the rule was identified as a major rule, implementation of the rule was subject to the provisions of the Congressional Review Act (CRA).  The CRA requires an agency to wait 60 days before implementing a major rule to allow Congress the opportunity to review the regulation.  On October 29, 2010, the Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions.  See Chairman's Memorandum No. 01-10-37, "Lifting of Stay of Appeals Affected by New Herbicide-Related Presumptions."  The memorandum notes that the CRA waiting period for the regulation expired on October 30, 2010, and accordingly, the stay of the adjudication of the affected claims was lifted on October 30, 2010.  

In any event, even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

	A.  Skin Disorder

The Veteran contends that he has a skin disorder that is related to herbicide exposure in service. 

The Veteran's STRs show that he had dry pigmented areas of both elbows in May 1967; such treatment occurred when the Veteran was stationed in California.  The Veteran's discharge examination in December 1968 revealed clinically normal skin; the Veteran answered no to having skin diseases.  According to the Veteran's personnel records, he was not stationed within the Republic of Vietnam.  Indeed, the Veteran himself has not reported being stationed in Vietnam.  Rather, the Veteran contends that he was briefly in Vietnam when he was deployed to Thailand as the plane carrying him temporarily stopped over in Vietnam.  His personnel records show that he was stationed at Tahkli Air Force Base and U-Tapao Airfield when in Thailand.  The Veteran contends that he was deplaned and spent about two and a half hours deplaned in Vietnam.  See Hearing Transcript (T.) at 8.  However, in a March 2005 statement, the Veteran indicated that he was in Saigon for two days prior to arriving in Thailand.  In his May 2005 claim, he reported being in Vietnam for 24 hours.  Additionally, the Veteran alleges herbicide exposure when he was stationed at U-Tapao Airfield in Thailand by being on board aircraft that carried barrels of herbicide.  T. at 5-6.

According to the Veteran's post-service medical records, he has not been treated for a skin disorder.  A VA general medical examination in January 1980 revealed normal skin.  Furthermore, the Veteran's medical records do not contain a confirmed diagnosis of a skin disorder.  In this regard, although a VA record dated in November 2008 shows that the Veteran had a past medical history of "other specified disorder of skin," a specific skin disorder has not been identified.  As discussed above, the record was held open for 60 days following the Veteran's hearing for him to submit additional evidence, reportedly consisting of treatment records showing a diagnosis of eczema and a medical nexus opinion.  T. at 3.  However, no additional evidence has been submitted.  

Based on a review of the evidence, the Board finds that service connection for a skin disorder is not warranted.  Initially, the Board finds that the evidence does not support a finding of a diagnosis of a current skin disorder.  Although a VA treatment record lists a past medical history of a skin disorder, no competent evidence showing a current skin disability has been presented.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a skin disability at any time during the appeal period.  

Furthermore, the evidence does not support a finding that any in-service injury or disease to the Veteran's skin occurred in service.  The Veteran's only contention has been exposure to herbicides in service.  He contends that he was treated for skin problems while stationed in Thailand.  As noted above, although there is a STR showing dry pigmented areas of the elbows, such treatment occurred in California, prior to the Veteran's deployment to Thailand.  His STRs fail to reveal any treatment for a skin disorder while stationed in Thailand, nor is there evidence of a chronic skin disability.  As noted above, the Veteran's December 1968 discharge examination revealed clinically normal skin.  Moreover, the evidence does not support a finding that the Veteran was actually exposed to herbicides in service.  The Board doubts the Veteran's credibility in reporting his exposure to herbicides.  As noted above, in March 2005, the Veteran reported being in Saigon for two days.  In May 2005, he reported being in Vietnam for only 24 hours.  At the recent hearing, he testified that he was only deplaned in Vietnam for two-and-a-half hours.  

Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Here, the Veteran's inconsistencies in reporting his alleged herbicide exposure outweigh his credibility.  

Also, in October 2005, the National Personnel Records Center (NPRC) indicated that they were unable to confirm the Veteran's in-country service in Vietnam.  There are no personnel records to support the Veteran's assertion that he was in Vietnam, whether it was for two-and-a-half hours, 24 hours, or two days.  The Board finds that the objective evidence of record at the time of the Veteran's service outweighs the credibility of his currently reported history of exposure to herbicides.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events now over four decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  In this case, the Veteran's personnel records fail to show any exposure to herbicides.  Therefore, the Board concludes that the evidence outweighs a finding that the Veteran was exposed to herbicides in service.  

In finding that the Veteran was not exposed to herbicides in service, the Board is cognizant that the VA Office of Public Health and Environmental Hazards has found that U.S. Air Force veterans who served on or near the perimeter of a Royal Thai Air Force (RTAF) base, including U-Tapao and Takhli, from February 28, 1961 to May 7, 1975, may have been exposed to herbicides such as Agent Orange.  See VA Office of Public Health and Environmental Hazards, Agent Orange: Thailand Military Bases, found at http://www.publichealth.va.gov/exposures/agentorange/thailand.asp (last visited February 3, 2011).  However, there is no indication from the record, nor has the Veteran alleged, that his duties while stationed at U-Tapao and Takhli involved any duty on or near the perimeter of the base.  As such, the Board reiterates that the evidence outweighs a finding that the Veteran was exposed to herbicides in service.  

Furthermore, the Board acknowledges that further development into whether the Veteran was exposed was not performed.  The Board observes that pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify reported herbicide exposure in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), (p), and (q).  Specifically, the M21-1MR provides that the several items of development should be performed, including considering the Memorandum on "Herbicide Use in Thailand during the Vietnam Era;" notifying the Veteran appropriately concerning Thailand herbicide exposure; and if necessary, requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See id; see also VBA Fast Letter 09-20, "Developing for Evidence of Herbicide Exposure in Haas- Related Claims from Veterans with Thailand Service during the Vietnam Era" (May 6, 2009).

However, as the Veteran has not been shown to have any skin disorder, including those presumptively related to herbicide exposure, the Board finds that additional development is not necessary.

The Board also finds that the onset of the Veteran's reported medical history of a skin disorder did not occur in service.  In reaching this conclusion, the Board finds that the evidence does not show that a chronic skin disorder was shown in service.  In this regard, the Board notes that the Veteran's discharge examination in December 1968 showed clinically normal skin.  

The Board finds that the onset of a reported, yet not diagnosed, post-service skin disorder did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing any reported history of a skin disorder until 2008, over three decades after discharge from his second period of service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of skin complaints, symptoms, or findings for over three decades between the last period of active service and a reported history of a skin disorder is itself evidence which tends to show that a reported skin disorder did not have its onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of a diagnosed skin disorder associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any specific diagnosed skin disorder related to the Veteran's military service or indeed, any diagnosis of a skin disorder at all.  Without evidence of an in-service event, injury, or disease to the Veteran's skin; competent evidence of a diagnosed skin disorder; or competent evidence of an association between a current diagnosed skin disorder and his active duty, service connection for a skin disorder is not warranted.  

The Board acknowledges the Veteran's belief that he has a skin disorder related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the diagnosis of a skin disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2011).  Thus, the Veteran's own assertions as to a diagnosis of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder, to include as due to in-service herbicide exposure.  At no time since the Veteran filed his claim for service connection for a skin disorder in May 2005 has a diagnosed skin disorder been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

Thus, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a skin disorder, to include as due to in-service herbicide exposure, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  

	B. PTSD

The Veteran contends that he has PTSD as a result of military sexual trauma.  He contends that he got drunk with an airman, who then forced the Veteran to perform oral sex.  See, e.g., May 2005 stressor statement.  The assault reportedly happened in 1968 or 1969.  Id.

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV, a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2011).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 17, which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  (The Board notes that the aforementioned are the current provisions related to PTSD claims based on personal assault).

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states that, in cases of sexual assault, development of alternate sources for information is critical.  There is provided an extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals.  Id.  Also of particular pertinence are the provisions of 38 C.F.R. § 3.304(f)(3) which state that behavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor.  The Court in Patton stated that such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "(v)isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."

In this case, the Veteran's DD 214 shows that his military occupational specialty (MOS) was that of an air operations specialist.  The Veteran did not receive any decorations or medals denoting participation in combat.  Where VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).  Indeed, the Veteran himself is not contending that his stressor is combat related.

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

In this case, however, the Veteran has not reported that his stressor involves a fear of hostile military or terrorist activity in service.  Therefore, the amendment does not apply to his appeal.  Accordingly, the Veteran's statements concerning the alleged stressor may not be accepted, standing alone, as sufficient proof of their occurrence.  

The Veteran's personnel records reflect numerous behavioral problems.  A performance report for the period of November 1966 to November 1967 shows that the Veteran had satisfactory performance; it was noted that he had slow progress in training and had trouble adjusting to military service at first, but was then straightened out and making excellent progress.  A performance report for the period of July 1968 to October 1968 reveals that the Veteran had unsatisfactory performance.  He refused military procedures and felt no sense of responsibility.  He was sarcastic and insolent and had failed to adapt to military life.  A report of unprofessional performance dated in September 1968 indicates that the Veteran had an unsatisfactory general attitude and performance.  He lacked initiative; was overbearing, argumentative, and rude; and had a poor personal appearance.  A statement from a first sergeant also dated in September 1968 shows that the Veteran blamed everyone but himself for his shortcomings.  The Veteran was argumentative and consistently evaded the issues.  The Veteran received three Article 15s in service in August 1967, September 1968, and November 1968.  

A request for a psychiatric examination in November 1968 shows that the Veteran had three instances of violation of direct orders, insubordinate acts toward non-commissioned officers, and failure to repair.  He had to be removed from his duty as a dispatcher.  Numerous efforts of counseling to effect rehabilitation were all rejected by the Veteran with an attitude that he was right, but everyone else was against him.  The Veteran was recently investigated for alleged homosexual advances toward a security policeman, but there was not enough corroborating evidence to affect a positive case against the Veteran.  There were also uncorroborated allegations of the Veteran using marijuana.  He frequented the military hospital at U-Tapao and performed medical duties in an effort to become a medical corpsman.  The Veteran tended to rationalize his acts as being a victim of circumstances.  

A certificate of psychiatric examination dated in November 1968 shows that the Veteran was free from mental defect, disease, or derangement.  He was diagnosed with a passive-aggressive personality, mixed type, moderate in severity.  The Veteran had poor judgment and an inability to perceive the environment and his relationships to it in a realistic fashion.  He tended to have some sociopathic tendencies and was quite immature and manipulative.  A decision was made to discharge the Veteran in December 1968 due to his unsuitability for service; incompetence; breach of military customs; miscellaneous acts causing personal inconveniences, embarrassment, and operation inefficiency; and the frequent misuse of government vehicles.  

The Veteran's STRs from his first period of service show no treatment for, or diagnosis of PTSD.  His December 1968 discharge examination showed a clinically normal psychiatric system.  A record dated in December 1972 when the Veteran reenlisted shows that discharge was recommended because of fraudulent entry.  The Veteran failed to submit information pertaining to his prior service, and he received a general discharge in January 1969.  A mental status evaluation also dated in December 1972 showed no significant mental illness.

According post-service medical records, the Veteran was diagnosed with a depressive disorder, not otherwise specified in January 2005.  He reported numerous physical medical problems, being homeless, and a long history of alcohol and cocaine abuse.  He did not report anything service related.  The Veteran was first diagnosed with PTSD in February 2005.  He reported that he was sentenced to a five year term in the Florida state prison system after violating probation from his conviction of credit card fraud in 1973.  He reported being gagged and gang raped repeatedly over the course of two years.  The Veteran also reported being attacked while in homeless shelters on various occasions, although he was successful in preventing being raped.  Although the Veteran's treatment records attributed PTSD to a sexual assault, such records refer to a post-service assault when the Veteran was in prison.  None of the Veteran's treatment records show him reporting being sexually assaulted in service.  Rather, all of his treatment records for PTSD show that the diagnosis was based on post-service sexual assault.  

The Veteran has reported that the personnel records showing that he made alleged homosexual advances toward a security policeman were in fact the rape.  See, e.g., May 2005 stressor statement.  The Veteran indicated that his attacker feared that the Veteran would go to the authorities, so he instead went to the authorities and alleged that the Veteran made advances toward him.  Id.  The Veteran testified that he reported to the authorities exactly what happened but was told that it would be best for his service record to not report what happened.  T. at 11.  

Based on a review of the evidence, the Board finds that service connection for a psychiatric disorder, to include PTSD and a depressive disorder, is not warranted.  Initially, the Board finds that the Veteran does not have a verified in-service stressor.  The Veteran's only reported stressor is a military sexual assault.  In this case, the evidence does not corroborate the Veteran's assertions, and the Board also doubts the Veteran's credibility.  As noted above, credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden at 1481.  

Here, the Veteran's personnel records do show numerous behavior problems, even as early as 1966-1967 when the Veteran was shown to have trouble adjusting to military service.  The Veteran was shown to have received an Article 15 in August 1967.  As noted above, the Veteran reported that the alleged assault occurred in 1968 or 1969.  Therefore, the evidence supports a finding that the Veteran had behavioral problems even prior to the alleged assault.  Thus, although service records may be used to show changes in behavior to corroborate a contended in-service assault, the Veteran clearly had disciplinary and behavioral problems prior to the alleged assault.  So, no changes in behavior have been shown.  Additionally, since the Veteran has been unable to provide any specificity beyond reporting that the alleged assault occurred in 1968 or 1969, the Board is unable to point to a change in his behavior after a particular event, as his personnel records throughout 1968 showed behavioral problems.  In other words, the evidence does not support a finding that the Veteran had no behavioral problems and then he suddenly did have problems, as would support a finding that a traumatic event indeed did occur.  

Moreover, the contemporaneous service records weigh heavily against a finding that the Veteran was indeed assaulted in service.  Personnel records dated in 1968 show that the Veteran tended to rationalize acts as being the victim of circumstances and blamed everyone but himself for his shortcomings.  The November 1968 psychiatric examination shows that the Veteran had some sociopathic tendencies and was manipulative.  He was diagnosed with a passive-aggressive personality.  Considering that the Veteran had a passive-aggressive personality in service with sociopathic tendencies and was manipulative leads the Board to conclude that the Veteran is simply not credible in his assertions that an in-service sexual assault occurred.  

Furthermore, the service records do not show that the Veteran reported being assaulted, even when they illustrate that he allegedly made homosexual advances toward a security policeman.  The Board acknowledges the Veteran's report that the alleged advances referred to were made by the man who attacked him in effort to prevent the Veteran from reporting what happened and that he was told not to report what really happened.  However, for the reasons set forth above, the Board does not find the Veteran credible.  As such, the Board finds that the evidence does not support the finding of an in-service sexual assault.  

Also as discussed above, when the Veteran was first diagnosed with PTSD, he reported being raped while in prison post-service.  None of the Veteran's post-service psychiatric treatment records show that he reported an in-service sexual assault.  Rather, the records show that the diagnosis of PTSD was based upon the Veteran's reported post-service sexual assault.  In light of the treatment records only showing reports of post-service sexual assault, while the Veteran with regards to this claim has only reported an alleged in-service assault, the Board finds that the Veteran's inconsistencies outweigh his credibility in reporting an in-service assault.  In this case, the Veteran is not credible, and the service records do not corroborate his reported stressor.

Without evidence of a verified stressor, service connection for PTSD cannot be granted.  38 C.F.R. §§ 3.304(f); 4.125(a).  Therefore, service connection for PTSD is not warranted.  

Additionally, the claims folder contains no competent evidence of a psychiatric disorder, to include a depressive disorder, that is associated with the Veteran's military service.  No medical professional has provided any opinion to indicate that the Veteran's currently-diagnosed depressive disorder is related to a specified event, injury, or disease in service.  Indeed, the Board finds that the evidence does not support a finding of an event, injury, or disease to the Veteran's psychiatric system in service.  

Furthermore, the evidence does not show that the Veteran's diagnosed PTSD and depressive disorder had their onset in service.  As discussed above, the Veteran's discharge examination in December 1968 showed a clinically normal psychiatric system.  In fact, there is no indication until 2005 that the Veteran complained of psychiatric problems.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356.  See also Maxson at 1333.  Thus, the lack of any evidence of psychiatric complaints, symptoms, or findings for over three decades between the periods of active service and the Veteran's first complaint is itself evidence which tends to show that a psychiatric disorder did not have its onset in service or for many years thereafter.  

The Board acknowledges the Veteran's belief that he has a psychiatric disorder, to include PTSD and a depressive disorder, related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to diagnosis and etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.

Without continuity of pertinent symptomatology after service or competent evidence of an association between a diagnosed a psychiatric disorder and the Veteran's military service, service connection for a psychiatric disorder, to include PTSD and a depressive disorder, is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, to include PTSD and a depressive disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD and a depressive disorder, is denied.  38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for a skin disorder, to include as due to in-service herbicide exposure, is denied.

Entitlement to service connection for a psychiatric disorder, to include PTSD and a depressive disorder, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


